UNITED STATES of America, Plaintiff-Appellee,
                                                      v.

                       Albert Lee PURCELL, Shon Purcell, Defendants-Appellants.

                                         Nos. 99-11537, 99-11538.
                                      United States Court of Appeals,

                                              Eleventh Circuit.

                                                Jan. 4, 2001.

Appeals from the United States District Court for the Southern District of Florida. (No. 98-14064-CR-JCP),
James C. Paine, Judge.
Before TJOFLAT, HILL and POLITZ*, Circuit Judges.

        HILL, Circuit Judge:

        Albert Purcell and Shon Purcell were indicted for conspiracy to possess with intent to distribute
cocaine base, in violation of 21 U.S.C. § 846, and possession with intent to distribute cocaine base, in

violation of 21 U.S.C. § 841(a)(1). Both defendants moved to suppress the cocaine base that was seized in
a search of their car. After the motion was denied, both defendants pled guilty but reserved their right to
bring this appeal of the denial.

                                                      I.
        On Saturday, November 7, 1998, Albert Purcell and Shon Purcell were traveling on I-95, driving at
70 miles per hour, less than seven car lengths behind the car in front of them.1 Deputy James Warren of the
Martin County Sheriff's office observed their vehicle and stopped it for following too closely.2
        Deputy Warren and Shon Purcell, the driver of the car, both stepped out of their vehicles. Deputy

Warren asked to see Purcell's driver's license and registration. Purcell handed the deputy his driver's license

and a rental agreement for the car he was driving. The rental agreement was not in Shon Purcell's name, and
although he was listed as an additional driver, his name had been crossed out.



    *
     Honorable Henry A. Politz, U.S. Circuit Judge for the Fifth Circuit, sitting by designation.
    1
     These facts were established either in the videotape of the incident or by testimony at the hearing on
the motion to suppress. They are not contested.
    2
     Section 316.0895 of the Florida Statutes provides that "[t]he driver of a motor vehicle shall not
follow another vehicle more closely than is reasonable and prudent, having due regard for the speed of
such vehicles and the traffic upon, and the condition of, the highway."
        Deputy Warren also obtained identification from two other people in the stopped car, Albert Purcell
and Shon's wife, Sharolyn, and he used his police radio to request a computer check on the car's occupants.

While he was waiting for this information, Deputy Warren began writing a warning citation to Shon Purcell

for following too closely. Prior to asking Purcell to sign the citation, Deputy Warren asked him if he had ever

been arrested. Purcell replied that he had and that the arrests were drug related. The deputy then asked
Purcell if he had "any narcotics, weapons, firearms, contraband, anything like that in the car." Purcell replied

that he did not. At this point, approximately fourteen minutes into the traffic stop, Shon Purcell consented
to a search of the car, saying "I've got nothing to hide."3
        At about the same time, Deputy Robert Kohl arrived at the scene.4 Prior to searching the car, the two

deputies "patted down" the Purcells to ensure they were not armed and then told them to stand by the patrol
car while the deputies searched the car. During the search, Deputy Kohl observed white powder on the
floorboard of the front passenger compartment. He also observed a bag protruding from underneath the

dashboard, above the white powder, which appeared to contain crack cocaine.
        After finding the cocaine, Deputy Kohl and Deputy Warren placed Shon and Albert Purcell under
arrest. Deputy Warren put the Purcells in the back of his patrol car. The audio microphone feature of his car's

video camera was on and it recorded the Purcells discussing who should take responsibility for the cocaine
and what they should say.
         After their motion to suppress was denied, the Purcells pled guilty, but preserved their right to appeal

the denial. On appeal, they argue that the cocaine should have been inadmissible against them because the
search of their car was the product of an unconstitutional detention and involuntary consent.5
                                                       II.

         The Fourth Amendment protects individuals from unreasonable search and seizure. A traffic stop



    3
     Although there is disagreement over whether the deputy asked or Purcell volunteered, there is no
dispute that Purcell consented to the search.
    4
     Deputy Warren called for "routine" backup upon initiating the stop.
    5
     The Purcells also argue that the initial stop was unsupported by probable cause that a traffic violation
had occurred. The Purcells testified that their car was about three car lengths behind the vehicle ahead of
it. The district court found that such a distance could reasonably have been interpreted by Deputy Warren
as violating the statute. A law enforcement officer may legally stop an automobile traveling on the
highways if he has probable cause to believe that a traffic violation has occurred. See Whren v. United
States, 517 U.S. 806, 810, 116 S.Ct. 1769, 135 L.Ed.2d 89 (1996). We find no error in this result.
is a seizure within the meaning of the Fourth Amendment. Delaware v. Prouse, 440 U.S. 648, 653, 99 S.Ct.

1391, 59 L.Ed.2d 660 (1979). Because a routine traffic stop is only a limited form of seizure, it is more

analogous to an investigative detention than a custodial arrest. See Berkemer v. McCarty, 468 U.S. 420, 439,

104 S.Ct. 3138, 82 L.Ed.2d 317 (1984). Therefore, we analyze the legality of these stops under the standard

articulated in Terry v. Ohio, 392 U.S. 1, 88 S.Ct. 1868, 20 L.Ed.2d 889 (1968). United States v. Sharpe, 470

U.S. 675, 105 S.Ct. 1568, 84 L.Ed.2d 605 (1985); United States v. Tapia, 912 F.2d 1367, 1370 (11th

Cir.1990); United States v. Hardy, 855 F.2d 753, 758 (11th Cir.1988). Under Terry, an officer's actions

during a traffic stop must be "reasonably related in scope to the circumstances which justified the interference

in the first place." 392 U.S. at 20, 88 S.Ct. 1868 (emphasis added). Furthermore, the duration of the traffic

stop must be limited to the time necessary to effectuate the purpose of the stop. United States v. Pruitt, 174

F.3d 1215, 1219 (11th Cir.1999). The traffic stop may not last "any longer than necessary to process the

traffic violation" unless there is articulable suspicion of other illegal activity. United States v. Holloman, 113

F.3d 192, 196 (11th Cir.1997).

         The Purcells claim that their detention exceeded both the duration and the scope of a constitutional

traffic stop. They contend that the duration of a permissible traffic stop was exceeded when Deputy Warren

prolonged the detention to wait for information on the criminal histories of the car's occupants. They contend

that the scope of the stop was impermissibly enlarged when the officer asked Shon Purcell whether he had

any "firearms, guns, or narcotics" in the car. Both of these contentions are issues of first impression in this
circuit. We shall consider each of them in turn.

A.       The length of the detention
         The district court found, and the videotape confirms, that approximately fourteen minutes elapsed

between the time Deputy Warren and Shon Purcell exited their cars and the point at which Purcell consented

to a search.6 A detention of fourteen minutes is certainly not unreasonable on its face. The Purcells argue,
however, that the officer had finished writing the warning citation several minutes before, but prolonged the
detention in order to wait for the results of the computer check on the Purcells' criminal histories. They argue

that the detention became unconstitutional when it lasted longer than necessary to process the traffic violation.

Holloman, 113 F.3d at 196.



     6
    At that point their encounter either became consensual, if the consent was valid, or else it became
unconstitutional when the officer began a warrantless search.
         It is well established that officers conducting a traffic stop may "take such steps as [are] reasonably

necessary to protect their personal safety." United States v. Hensley, 469 U.S. 221, 235, 105 S.Ct. 675, 83

L.Ed.2d 604 (1985). This includes conducting a protective search of the driver, Pennsylvania v. Mimms, 434

U.S. 106, 111, 112, 98 S.Ct. 330, 54 L.Ed.2d 331 (1977), the passengers, id., and the vehicle, Michigan v.

Long, 463 U.S. 1032, 1049-51, 103 S.Ct. 3469, 77 L.Ed.2d 1201 (1983). The officer may seize any

contraband, including weapons, in plain view. Id. at 1049, 103 S.Ct. 3469. The officer may use a flash light

to illuminate a vehicle's dark interior. United States v. Dunn, 480 U.S. 294, 305, 107 S.Ct. 1134, 94 L.Ed.2d

326 (1987). The officer may also prolong the detention to investigate the driver's license and the vehicle

registration, Prouse, 440 U.S. at 657-59, 99 S.Ct. 1391, and may do so by requesting a computer check.

United States v. Simmons, 172 F.3d 775, 778 (11th Cir.1999); Pruitt, 174 F.3d at 1219. See also United

States v. Hunnicutt, 135 F.3d 1345, 1349 (10th Cir.1998); Foote v. Dunagan, 33 F.3d 445, 448-50 (4th

Cir.1994); United States v. Shabazz, 993 F.2d 431, 437 (5th Cir.1993); McFadden v. United States, 814 F.2d

144, 147 (3d Cir.1987).

         Many courts have recognized that knowledge of the criminal histories of a vehicle's occupants will

often be relevant to that safety. United States v. Wood, 106 F.3d 942, 945 (10th Cir.1997) (criminal history

check justified for officer safety); United States v. Finke, 85 F.3d 1275, 1280 (7th Cir.1996)(where the

request for a criminal history is reasonably contemporaneous with the license and warrant check, it is both

reasonable and justified); United States v. Crain, 33 F.3d 480, 483 (5th Cir.1994) (approving computer check

which included request for criminal history); United States v. McManus, 70 F.3d 990, 993 (8th Cir.1995)

(approvingly noting use of National Crime Information Center (NCIC) criminal history check in routine
traffic stops to support using of same check in vehicle identification number investigation).7 In the context
of "the tragedy of the many officers who are shot during routine traffic stops each year, the almost

simultaneous computer check of a person's criminal record, along with his or her license and registration, is

reasonable and hardly intrusive." United States v. McRae, 81 F.3d 1528, 1535-36 n. 6 (10th Cir.1996).

        We agree. The request for criminal histories as part of a routine computer check is justified for


    7
      The Purcells offer only one case in support of their contention that a request for criminal histories is
irrelevant and any delay caused by waiting for the information transforms a legal traffic stop into an
illegal de facto arrest, United States v. Lee, 73 F.3d 1034 (10th Cir.1996). Lee, however, does not support
this conclusion. Lee holds that knowledge of a person's criminal history does not establish probable
cause to further detain and search his car. Id. at 1039. But that is not the issue here. The government
does not claim that knowledge of the Purcells' extensive criminal histories established probable cause to
detain the Purcells or search their car.
officer safety. It is both reasonable and minimally intrusive. Indeed, in most cases, the occupants of the car

will not even know what information has been requested as part of the computer check. The inclusion of such
a request in an otherwise valid computer check does not render it unconstitutional.

        In this case, the officer testified without contradiction that highway stops on Interstate 95 are "very

high risk." He requested a criminal history check as part of his routine computer check. He was still waiting

for the results of the computer check and had not yet given the citation to Purcell to sign when he asked for
and received Purcell's consent to search the vehicle. The traffic stop, therefore, had not concluded prior to

the consent to search, and the detention continued to be supported by the facts that justified its initiation. See

United States v. Zucco, 71 F.3d 188, 190 (5th Cir.1995) (detention supported by facts justifying its initiation

while officer waits for computer check); Shabazz, 993 F.2d at 437(detention does not exceed its original

scope while officers waiting for results of computer check).

        Although some of these cases imply that requesting a criminal history check is a reasonable,

constitutional part of all or most traffic stops, see McRae, 81 F.3d at 1536 n. 6, we believe that, as in most

issues relating to the constitutionality of a traffic stop, such bright-line rules are inadvisable. The Supreme

Court has "long held that the 'touchstone of the Fourth Amendment is reasonableness.' " Ohio v. Robinette,

519 U.S. 33, 39, 117 S.Ct. 417, 136 L.Ed.2d 347 (1996) (quoting Florida v. Jimeno, 500 U.S. 248, 250, 111

S.Ct. 1801, 114 L.Ed.2d 297 (1991)). Reasonableness is measured by examining the totality of the

circumstances. Id. Rigid time limitations and bright-line rules are generally inappropriate. Sharpe, 470 U.S.

at 685, 105 S.Ct. 1568; Hardy 855 F.2d at 759.

        Under some circumstances a criminal record request might lengthen a traffic stop beyond what is

reasonable in a particular case. After a certain point, this might constitute an unreasonable detention. See

Finke, 85 F.3d at 1280 ("Unless technology permits criminal record requests to be conducted reasonably

contemporaneously with the license and warrant checks normally solicited, we are reluctant to say such

checks are always reasonable or justified in the average traffic stop.") So long as the computer check does

not prolong the traffic stop beyond a reasonable amount of time under the circumstances of the stop, the

inclusion of a request for criminal histories does not constitute a Fourth Amendment violation.
        In this case, the district court determined that Shon Purcell consented to a search of his car

approximately fourteen minutes into the traffic stop. These initial fourteen minutes, therefore, are the only
ones relevant to a determination whether the duration of the traffic stop was reasonable.8 Fourteen minutes

is not an unreasonable amount of time for a traffic stop. We have approved traffic stops of much longer

duration. See Hardy, 855 F.2d at 761 (approving traffic stop of fifty minutes duration). See also United

States v. Shareef, 100 F.3d 1491, 1502 (10th Cir.1996) (30 minute wait for computer check during a traffic

stop reasonable). Cf. United States v. Place, 462 U.S. 696, 709, 103 S.Ct. 2637, 77 L.Ed.2d 110 (1983) (90

minutes "probably" too long for a Terry stop).

         The district court also found that the deputy appeared to be waiting on further information at
approximately the eleven minute mark.9 Therefore, the request for the criminal histories prolonged the traffic

stop, at most, by approximately three minutes. We conclude that this delay was de minimis in the context of

the totality of the circumstances of this traffic stop. Accordingly, we hold that the duration of the traffic stop
did not violate the Fourth Amendment.

B.       The scope of the traffic stop
         The Purcells argue that Deputy Warren exceeded the scope of a permissible traffic stop when he
asked them whether they had guns, firearms, or narcotics in their car. They rely on a line of cases in the

Tenth Circuit which severely limit the kind of questions which are permissible in a routine traffic stop,

including a limitation on questions regarding contraband and weapons. See United States v. Holt, 229 F.3d

931, 940 (10th Cir.2000) (question exceeds reasonable scope of traffic stop absent reasonable suspicion of

illegal activity or reasonable safety concerns); United States v. Jones, 44 F.3d 860, 872 (10th Cir.1995)

(holding that questions regarding transportation of contraband, are justified only if the officer has reasonable

suspicion of illegal activity); United States v. Turner, 928 F.2d 956, 959 (10th Cir.1991) (holding that officer

must have reasonable and articulable suspicion to question the driver about drugs or weapons).

         On the other hand, the Fifth Circuit has held that "a police officer's questioning, even on a subject

unrelated to the purpose of the top, is [not] itself a Fourth Amendment violation." Shabazz, 993 F.2d at 436.

"Mere questioning ... is neither a search nor a seizure." Id. (quoting Florida v. Bostick, 501 U.S. 429, 434,

111 S.Ct. 2382, 115 L.Ed.2d 389 (1991)). In their view, the issue regarding "unrelated" questions concerns
not the content of the questions, but their impact on the duration of the stop:

     8
    Once Shon Purcell agreed to the search, the remainder of the detention was consensual so long as the
scope of the search did not exceed the consent given. The Purcells do not raise any issue regarding the
scope of the search.
     9
     This finding is supported by the videotape.
         Thus, when a police officer reasonably suspects only that someone is carrying a gun and stops and
         frisks that person, the officer, after finding nothing in a pat down, may not thereafter further detain
         the person merely to question him about a fraud offense. This is not because the questioning itself
         is unlawful, but because at that point suspicion of weapons possession has evaporated and no longer
         justifies further detention.

Id. Therefore, only unrelated questions which unreasonably prolong the detention are unlawful; "detention,

not questioning, is the evil at which Terry's [prohibition] is aimed." Id. Questions which do not extend the

duration of the initial seizure do not exceed the scope of an otherwise constitutional traffic stop. In Shabazz,

the court approved a traffic stop during which the officer questioned the occupants of the car about their travel
plans, holding that the duration of a routine traffic stop was not exceeded because the officer was waiting for

the results of the computer check when he asked the "unrelated" questions.10

         We have concluded that, under either of these tests, Deputy Warren's question about guns or drugs
was permissible. He had stopped a vehicle in a very high crime corridor, where armed drug couriers ply their

trade daily. The driver, Shon Purcell, produced a rental car contract signed by a party not in the car.
Although it listed Shon Purcell as an additional driver, his name had been scratched out. While writing the

citation, he asked Shon Purcell if he had a record and Purcell admitted that he did and that it was drug related.
At that point, even if his suspicions did not arise to the level of "articulable,"11 reasonable safety concerns

justified Deputy Warren in asking Purcell whether he had any firearms, guns or drugs in the car. See McRae,

81 F.3d at 1536 (vague rental car arrangements plus knowledge of prior criminal involvement permit the

officer to ask about contraband and weapons).
         Furthermore, the question regarding weapons was asked while the officer was still writing out the
citation and awaiting the results of the computer check.12 Thus, the unrelated question did nothing to extend


    10
      In United States v. Walker, the Tenth Circuit held that questioning unrelated to the circumstances of
the initial stop rendered the detention illegal, but noted that "this case would be changed significantly if
the officer asked the same questions while awaiting the results of an NCIC ... license or registration
inquiry." 933 F.2d 812, 816 n. 2 (10th Cir.1991) (emphasis added). After Holt, it is unclear whether this
dicta carries any weight. 229 F.3d at 944 n. 4 (questioning unrelated to purpose of stop unconstitutional
even though officer still writing out citation and computer check not completed).
    11
      Deputy Warren testified that, based upon his training and experience, he was suspicious of the
circumstances involved in this traffic stop: third-party car, Purcells name scratched out as valid driver,
point of origin in Miami, en route to North Carolina, woman and baby in car ("drug couriers often put
women and babies in car to disguise their activity") and criminal records involving drugs and guns. The
government does not argue and we do not decide whether these circumstances would have supported a
finding of "articulable suspicion."
    12
     Shon Purcell testified that Deputy Warren told him he was "waiting on information" at the point he
gave his consent to the search.
the duration of the initial, valid seizure. The detention continued to be supported by the facts that justified

its initiation. See Shabazz, 993 F.2d at 437. Nor was the detention of an excessively long duration. The total

time consumed by the traffic stop, prior to the consent to search, was fourteen minutes. This duration

imposed "no significant Fourth Amendment hardship." See Shabazz, 993 F.2d at 438; see also Hardy, 855

F.2d at 761 (fifty minute traffic stop not too long). Under these circumstances, the officer's question did not

offend the Constitution.

                                                      III.

        The government concedes that there was not sufficient probable cause to support a warrantless search
of the Purcells' car. Therefore, even if their detention was not unconstitutional, the search of their car was
illegal unless Shon Purcell voluntarily consented to it. The Purcells claim that he did not.

         An officer conducting a routine traffic stop may request consent to search the vehicle. Schneckloth

v. Bustamonte, 412 U.S. 218, 222, 93 S.Ct. 2041, 36 L.Ed.2d 854 (1973); Simmons, 172 F.3d at 778. A

consensual search is constitutional if it is voluntary; if it is the product of an "essentially free and

unconstrained choice." Schneckloth, 412 U.S. at 225, 93 S.Ct. 2041. See also Hudson v. J.T. Hall, 231 F.3d

1289, 1296 (11th Cir.2000) (citing United States v. Garcia, 890 F.2d 355, 360 (11th Cir.1989)). In assessing

voluntariness, the inquiry is factual and depends on the totality of the circumstances. Schneckloth, 412 U.S.

at 248-49, 93 S.Ct. 2041. A district court's determination that consent was voluntary is a finding of fact, that

will not be disturbed on appeal absent clear error. Garcia, 890 F.2d at 359 (where voluntariness determined

from conflicting testimony, district court's finding affirmed absent clear error).
         In evaluating the totality of the circumstances underlying consent, the court should look at several

indicators, including the presence of coercive police procedures, the extent of the defendant's cooperation

with the officer, the defendant's awareness of his right to refuse consent, the defendant's education and

intelligence, and the defendant's belief that no incriminating evidence will be found. Hudson, id.; see also

Shabazz, 993 F.2d at 438.

         In this case, there was no claim that Officer Warren threatened force or violence against the Purcells

or even that he was verbally abusive. Neither was there any claim that Officer Warren suggested to Shon

Purcell that he had no right to refuse. Shon Purcell testified that Deputy Warren did not threaten him, and
that he told Warren that he could look in the car because "I got nothing to hide." Based upon these facts, the

district court concluded that Shon Purcell voluntarily consented to the search of his vehicle.
         Our review of the record and the videotape support this conclusion. There is no indication on the

videotape that Shon Purcell was intimidated or browbeaten into consenting to the search. The encounter

appears quite low-key and professional. There is no indication that Purcell did not understand he could refuse

the search. Thus, the district court's finding that Purcell's consent was voluntary does not appear to be clearly
erroneous.

         The Purcells contend, however, that, despite all this, we must hold that the consent was involuntary.
They suggest two reasons why. First, Deputy Warren had not returned Purcell's driver's license when Purcell

consented to the search. Since Purcell was not "free to go" when he consented, the Purcells contend that his

consent was involuntary.13 They also argue that Purcell's consent was involuntary because Deputy Warren
did not specifically inform him that he could refuse.
         We disagree. The Supreme Court has specifically rejected the argument that consent to a search
cannot be valid unless the defendant knew that he had a right to refuse the request:

         While knowledge of the right to refuse consent is one factor to be taken into account, the government
         need not establish such knowledge as the sine qua non of an effective consent.

Schneckloth, 412 U.S. at 227, 93 S.Ct. 2041. "And just as it 'would be thoroughly impractical to impose on

the normal consent search the detailed requirements of an effective warning,' so too would it be unrealistic

to require police officers to always inform detainees that they are free to go before a consent to search may

be deemed voluntary." Robinette, 519 U.S. at 39-40, 117 S.Ct. 417 (citations omitted) (quoting Schneckloth,

412 U.S. at 231, 93 S.Ct. 2041).
         Additionally, whether the officer had returned the driver's license of the defendant at the time the
defendant consented to the search is a factor we shall consider in evaluating the totality of the circumstances,

but it is not a litmus test for voluntary consent. See Bostick, 501 U.S. at 435-36, 111 S.Ct. 2382 (even if

detainee does not feel "free to leave" under certain circumstances, consent may still be voluntary). The



    13
      The Purcells cite two cases from our circuit in support of this contention: Pruitt, 174 F.3d 1215 and
Tapia, 912 F.2d 1367. Neither of these cases, however, even involved the issue of the voluntariness of
the defendant's consent. In Pruitt, the defendant did not consent to the search, 174 F.3d at 1218, and in
Tapia, the government did not assert that the defendant voluntarily consented to the search. 912 F.2d at
1369.

                  The Purcells also claim that this is the rule in the Tenth Circuit. Hunnicutt, 135 F.3d at
         1349 (consent to search not voluntary when officer retained driver's license). But we are not
         certain that this is a rule there either. See United States v. Soto, 988 F.2d 1548, 1557-58 (10th
         Cir.1993) (consent to search voluntary even though officer retained license and registration at the
         time consent given).
undisputed testimony was that Deputy Warren was giving the citation to Shon Purcell to sign when he asked

for and received consent to search the vehicle. Under these circumstances, it was not unreasonable for the
officer to continue to have Purcell's license in his possession. Nor did it indicate anything more than that the

citation writing process was not yet complete. We hold, therefore, that Shon Purcell voluntarily consented

to the search of his vehicle.

                                                       IV.
        For the foregoing reasons, we conclude that the traffic stop at issue in this case did not offend the

Constitution in either its duration or its scope. We also hold that the consent to search the vehicle in this case
was given freely and voluntarily. Accordingly, the judgment of the district court is due to be

        AFFIRMED.